Citation Nr: 1115757	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease.

2.  Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  Service personnel records in the Veteran's claims file verify his status as a combat Veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for right and left knee degenerative joint disease.

In February 2009 and September 2009, the Board remanded this matter to the RO to afford due process and for other development.  Following its completion of the Board's requested actions, the RO continued the denial of the Veteran's claims (as reflected in a January 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is a combat Veteran.

2.  The Veteran's assertions are credible.

3.  The Veteran has had a continuity of bilateral knee symptoms since jumping off a bridge while on active duty.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

In this case, the Veteran's September 1967 service entry examination report reveals that the Veteran's knees had stable collateral ligaments bilaterally, intact cruciate ligament, negative McMurry's and no crepitus.  X-rays of both knees were reported to be within normal limits.  Service treatment records and the Veteran's December 1969 separation examination report are silent for any knee injuries during service.  In the Veteran's December 1969 Report of Medical History, the Veteran reported experiencing "trick" or locked knee.  He also noted that he had been advised to have surgery on an unspecified knee when he was 18 years old. 

Private treatment records from Open MRI of Marshall dated in December 2003 indicate that the Veteran underwent MRI examinations of both knees.  The Veteran was diagnosed with small partial tears and tendinopathy at the insertion of the quadriceps tendon on the left patella, a strain and/or low grade tear of the right medial patellar retinaculum, and minimal joint effusion of the right knee.  The physician also noted a small tear of the body of the posterior horn of the left and right medial meniscus, mild chronic osteoarthritic changes in both knees, and that all major ligaments at the both knees were intact.  The private physician did not give an opinion as to the etiology of the Veteran's condition.  

The Veteran was then given a VA joints examination in May 2004.  The VA examination report reflects that the Veteran was diagnosed with degenerative joint disease of the right knee with moderate loss of function due to a tear in the medial meniscus and osteoarthritis.  The physician also diagnosed degenerative joint disease of the left knee with mild loss of function due to pain and a tear in the medial meniscus.  The VA physician added that both knee joints were stable, but did not give an opinion as to the etiology of the Veteran's disabilities.  

In January 2005, the Veteran submitted a notarized buddy statement from his former Sergeant in Vietnam in Charlie Company, 3rd/187th 101st Airborne, stating that the last time the Sergeant had seen the Veteran, the Veteran had injured both of his knees and was being sent on temporary duty (TDY) to Camp Evans. 

In April 2006, the Veteran remarked that while performing combat operations in Vietnam, he had to jump from a six to eight foot bridge while being mortared.  He said that his knees were injured from the jump.  He recalled being treated by a medic while in the field.

On VA examination in December 2009, the Veteran told the examiner that he injured both of his knees jumping from a bridge while on active duty.  An X-ray revealed minimal degenerative changes in both knees, with small loose bodies in the posterior joint space on the left.  The examiner gave a diagnosis of bilateral patellofemoral syndrome.  The examiner opined that the bilateral knee disorder was less likely as not caused by an injury during service, as there was no evidence in the service medical records to support the Veteran's claim of injury in service leading to the current bilateral knee disorder.

Analysis

As a preliminary matter, the Board notes that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Here, the Veteran's service personnel records show that he was awarded the Combat Infantryman Badge.  As such, the Board finds that the Veteran is a combat Veteran.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for application, and the Board has accepted the Veteran's description of his experiencing bilateral knee pain after jumping off a bridge in service.

Additionally, the Veteran is competent to describe the circumstances surrounding his in-service bilateral knee injury and to report the bilateral knee symptoms that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the lay testimony provides sufficient support for the present claims.

The December 2009 VA examiner provided a negative nexus opinion regarding the Veteran's bilateral knee disorder and his service.  However, the only rationale that the examiner gave for his opinion was that the service treatment records do not document treatment for an in-service knee injury.  However, as noted above, the Veteran is a combat Veteran, and as such, the Board accepts his account regarding his in-service bilateral knee injury.  Significantly, no evidence of record affirmatively contradicts the Veteran's account, and the Veteran has been consistent regarding his recollections.  As the opinion by the VA examiner does not consider the combat presumptions afforded the Veteran, the Board affords the December 2009 VA opinion low weight.  His opinion is thus outweighed by the Veteran's competent, credible testimony.

As the Veteran is competent to describe his in-service bilateral knee injury and continuity of symptomatology, as his assertions are credible, and as he has a current diagnosis of a bilateral knee disorder, the benefit-of-the-doubt rule applies and service connection is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for right knee degenerative joint disease is granted.

Service connection for left knee degenerative joint disease is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


